Citation Nr: 1143532	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-20 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to compensation greater than the 10 percent level while incarcerated for a felony.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran performed active military service from September 1983 to September 2003.

This appeal arises to the Board of Veterans' Appeals (Board) from an April 2007-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in, Detroit, Michigan, that in pertinent part computed the Veteran's monthly rate of compensation to be $115.00 per month while incarcerated that year.  The Veteran has appealed for a monthly disability benefit of $139.00 per month.


FINDINGS OF FACT

1.  The Veteran has been incarcerated during the appeal period, as a result of a felony conviction, for a term exceeding 60 days. 

2.  The Veteran's service-connected disabilities are rated 50 percent disabling.  

3.  The Veteran's VA compensation payments were properly reduced to the 10 percent rate on the 61st day of incarceration.


CONCLUSION OF LAW

The reduction of the Veteran's VA compensation benefits to the benefits equivalent to the 10 percent rate during the appeal period is proper.  38 U.S.C.A. § 5107 (West 2002); 38 U.S.C.A. § 5313 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.103, 3.665 (2011). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, the above-discussed notice provisions are not applicable because the issue presented is solely one of statutory interpretation and the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  Moreover, VA's notice and duty to assist provisions do not apply to 38 U.S.C.A. chapter 53 matters, as chapter 53 contains its own notice provisions.  Therefore, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Where there is an appoximate balance of positive and negative evidence, the claimaint is entitled to the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  With respect to the benefit of the doubt, VA regulation says:

   When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  Mere suspicion or doubt as to the truth of any statements submitted, as distinguished from impeachment or contradiction by evidence or known facts, is not justifiable basis for denying the application of the reasonable doubt doctrine if the entire, complete record otherwise warrants invoking this doctrine.  The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions, and is consistent with the probable results of such known hardships.  

38 C.F.R. § 3.102 (2011).  

VA is obligated to render a decision which grants every benefit that can be supported by law while protecting the interests of the Government.  38 C.F.R. § 3.103 (2011).  

According to VA statute and regulation, a person who is incarcerated in a Federal, State or local penal institution in excess of 60 days for conviction of a felony will not be paid compensation in excess of that amount specified in 38 C.F.R. § 3.665, beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313(a)(1) (West 2002 & Supp 2011); 38 C.F.R. § 3.665(a) (2011). 

In the case of a Veteran with a service-connected disability rated at 20 percent or more (as in the instant case), the Veteran shall not be paid an amount that exceeds the rate under 38 U.S.C.A. § 1114(a), which is at the rate of 10 percent.  38 C.F.R. § 3.665(d) (2011).  However, VA must notify the Veteran that his benefits are subject to reduction due to his incarceration, of the rights of dependents to an apportionment while the person is incarcerated, and conditions under which payments to the person may be resumed upon release from incarceration.  38 C.F.R. § 3.665(a) (2011).  In addition, no award of compensation shall be reduced or otherwise adversely affected unless the beneficiary has been notified of such adverse action and has been provided a period of 60 days in which to submit evidence for the purpose of showing that the adverse action should not be taken.  38 C.F.R. §§ 3.103 (b) (2), 3.105 (h) (2011). 

VA obtained information that the Veteran was incarcerated for a felony.  A December 2006 VA letter clearly notified him of the proposed reduction of compensation benefits due to incarceration, any dependent's rights to apportionment, and the possible resumption of benefits upon his release from incarceration.  The Veteran does not dispute these facts.  

In April 2007, the Veteran's service-connected disability benefits were reduced to an amount equivalent to a 10 percent evaluation effective on the 61st day of incarceration.  The reduction of benefits remains in effect until his release, at which time his full rate will be restored.  

The Veteran does not contend nor does the evidence shows that the conviction has been overturned.  In his October 2007 notice of disagreement, the Veteran argued that because his military retirement pay totals $1399 per month, and because VA is to pay him at the 10 percent rating, then he should receive 10 percent of his retirement amount, or at least $139 per month.  While not entirely clear, it appears the Veteran may be under the belief that the 10 percent to which he is entitled should be 10 percent of the total dollar amount of his monthly award, rather than the equivalent of a 10 percent rating under the rating schedule.

In any event, the Board does not agree with the Veteran's assessment; VA's rate of disability compensation is set forth by Congress at 38 U.S.C.A. § 1114, and does not relate to military retirement pay in the way the Veteran has described nor does the reduction in compensation due to his incarceration amount to taking 10 percent of the total dollar amount of his monthly award.  As noted, the law requires that his disability benefits be reduced to an amount equivalent to a 10 percent evaluation effective on the 61st day of incarceration.  Accordingly, the reduction of the Veteran's disability compensation benefits due to incarceration was proper, and the appeal must be denied. 




ORDER

The reduction of the Veteran's disability compensation benefits due to incarceration was proper; the appeal is denied. 



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


